ACCEPTED
                                                                                               03-13-00113-CV
                                                                                                       6044095
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                          7/13/2015 4:03:00 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                   NO. 03-13-00113-CV

 TEXAS COMMISSION ON                            §                      FILED IN
 ENVIRONTMENTAL QUALITY AND                     §               3rd COURT OF APPEALS
 REPUBLIC WASTE SERVICES, LTD.                  §                   AUSTIN, TEXAS
                                                     IN THE COURT  OF  APPEALS
                                                                7/13/2015 4:03:00 PM
      Appellants                                §
                                                §                 JEFFREY D. KYLE
                                                                        Clerk
                                                     FOR THE THIRD JUDICIAL
 v.                                             §
                                                §
                                                     DISTRICT OF TEXAS
 THE CITY OF ALEDO AND THE CITY                 §
 OF WILLOW PARK,                                §
      Appellees                                 §
                                                §

             THE CITY OF WILLOW PARK’S MOTION TO EXTEND
                  TIME TO FILE MOTION FOR REHEARING

TO THE HONORABLE THIRD COURT OF APPEALS:

       Appellee, City of Willow Park (“Willow Park”), files this, its Motion for an

Extension of Time to File a Motion for Rehearing in the above-referenced cause, and would

show as follows:

       Willow Park’s Motion for Rehearing is currently due July 23, 2015. Willow Park

requests that the deadline be extended until September 4, 2015, 43 days from the current

deadline. This is Willow Park’s first request for an extension of time to file a motion for

rehearing.

       Counsel for Republic Waste Services of Texas, Ltd. (“Republic”) and for Texas

Commission on Environmental Quality (“TCEQ”) are UNOPPOSED to this request for an

extension of time.




                                            1
                              REASONS FOR REQUEST

   Willow Park requests an extension of time to file its Motion for Rehearing because the

Willow Park management will not be able to consider the court’s opinion, and the attorney

responsible for preparing this Motion, Mary K. Sahs, will not be able to begin preparations

for or complete the motion within the current deadline of July 23, 2015, despite the exercise

of diligence:

   1. At the time of issuance of the opinion, the Mayor of the City of Willow Park was

       on vacation out of state until July 13, 2015.

   2. The first meeting of the Willow Park City Council after issuance of the opinion will

       be on July 14, at which time it will consider the Court’s opinion.

   3. Ms. Sahs will be on vacation July 20 – 26, 2015.




                                             2
                             CONCLUSION AND PRAYER

       For the foregoing reasons, Willow Park respectfully requests an additional 43 days,

up to and including September 4, 2015, to file its Motion for Rehearing. This is Willow

Park’s first request for an extension of time to file this Motion.

                                                   Respectfully Submitted,

                                                         /s/ Mary K. Sahs
                                                  Mary K. Sahs
                                                  State Bar No. 17522300

                                                  MARY K. SAHS, P.C.
                                                  609 Thrasher Lane
                                                  Austin, TX 78741
                                                  (512) 326-2556 (telephone)
                                                  (512) 597-2516 (facsimile)
                                                  COUNSEL FOR CITY OF WILLOW
                                                  PARK

                          CERTIFICATE OF CONFERENCE

By my signature below, I hereby certify that counsel for the City of Willow Park conferred
with Eric Allmon, counsel for the City of Aledo, Ms. Nancy Olinger, counsel for the TCEQ,
and Mr. Brent Ryan, counsel for Republic. Mr. Allmon, Ms. Olinger, and Mr. Ryan are
UNOPPOSED to this motion.




                                              3
                             CERTIFICATE OF SERVICE

By my signature below, I certify that on this 13th day of July, 2015, a copy of the foregoing
document was served upon the parties identified below via facsimile transmission,
electronic mail, hand delivery and/or U.S. Postal Mail.

                                                               /s/ Mary K. Sahs
                                                         Mary K. Sahs

FOR THE TEXAS COMMISSION ON ENVIRONMENTAL QUALITY:
Nancy Olinger
Office of the Attorney General, Envtl. Prot. & Admin. Law Div.
P.O. Box 12548 (MC-018)
Austin, TX 78711-2548
Telephone (512) 463-2012
Facsimile (512) 320-0911
Nancy.Olinger@texasattorneygeneral.gov

FOR REPUBLIC WASTE SERVICES OF TEXAS:
Mr. Brent Ryan
Mr. Paul R. Tough
McElroy, Sullivan, Miller, Weber & Olmstead, L.L.P.
P.O. Box 12127
Austin, TX 78711
Telephone (512) 327-8111
Facsimile (512) 327-6566
bryan@msmtx.com
ptough@msmtx.com

FOR THE CITY OFALEDO:
Mr. Eric Allmon
Frederick, Perales, Allmon & Rockwell, P.C.
707 Rio Grande, Suite 200
Austin, Texas 78701
Telephone (512) 469-6000
Facsimile (512) 482-9346
ealmon@lf-lawfirm.com




                                             4